DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (08/01/2022), in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	Upon initial entry, claim (1 -6) appears pending, of which claims (1, 3 and 6) are the three parallel running independent claims on record. 

3.1.	The undersigned thanks applicant representative (Atty. Z. Xu; Reg. No. 62,987) for the new list of amendments provided, clear stated remarks and observations.

4.	NOTE: To speed up case prosecution and for additional clarification regarding the new amendments filed, a call was place to the office of Atty. Z. Xu without success, and no replay back was ever received.

            Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground, and for the following reasons:

4.1.	Examiner considers that the new combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part were very well-known and used in the codec art, way before the invention was filed, also associated with the well-known camera-phones architecture having a sensor array with different resolution capabilities. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks associated with the new incorporated feature amendments, the Examiner considers;

5.1.	Applicant argues a failure to disclose the feature of […sensors array configuration able to work in indoors/outdoors conditions; [page 5]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the PA combined on record, teaches – (e.g. indoor/outdoor performing [Mankowski 2: 60] sensors for gesture detection in a single mobile architecture; Fig. (2, 6), [Mankowski 3: 30], also using flick frequency (i.e. changes in light intensity) [Mankowski 3: 65]). 

5.2.	Applicant argues a failure to disclose the newly incorporated feature of […sensors with different resolutions; [page 7]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the PA combined on record, teaches similar feature in at least [Li; 3: 01 and 3: 30]. 

5.3.	It is also valid to point out that to prove patentability at the USPTO, the claim language must present a clear defined functionality, and an algorithm execution) that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. The presented list of claims, (as currently stated) fails this requirement. 

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

					      Claim rejection
		                              35 USC § 103 rejection
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -6) are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; et al (Hand gesture recognition system; hereafter “Thakur”) in view of Mankowski; et al (US 9,489,051, hereafter “Mankowski”), and further in view of Li; et al. US 8,189,100, “Li”).

Claim 1. (Currently amended) Thakur discloses the invention substantially as claimed - A portable electronic device, comprising: (e.g. teaches the use of static and dynamic gesture detection, used for indoor and/or outdoor conditions [2: 60], via an optical array of  sensing techniques, for control operations of the mobile devices, Figs (2, 6); [page 1].)
Given the teachings of Thakur as a whole, and under the obvious assumption and purpose of their papers, it is noted that some of the structural components as listed (i.e. no specific mobile device architecture disclosed) are missed or not fully described in the papers.
	Mankowski however teaches a detailed mobile-device architecture (Fig. 8) of the same, comprising body (100), image sensors (817), display (815), control module (818) and processing core (801), able to detect, identify and process motion/gestures inside and/or outside the body using static/dynamic detection techniques; [Col. 10].)
generating a control signal related to the motion, wherein the first resolution is higher than the second resolution; (e.g. Mankowski teaches control module (801), Figs. (2, 6) in at least [10: 30]);
a main system, receiving the control signal from the image sensor and executing a function or a service corresponding to the motion according to the control signal; (see analogous control signal for feature/application adjustment as required by the situation; [Mankowski: 8: 60]) 
	In the same field of endeavor Li teaches a similar mobile-device platform, as shown in Figs (1 -2), having a body; first and second optical sensors able to generate different resolution data; [Li: 3: 01].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the static/dynamic sensing technique of Thakur, with the optical platform of Mankowski, to be able to implement plurality of gesture detection techniques in a single mobile architecture; [Summary; 1: 50], and further using the multi-resolution capabilities of the sensing system of Li to enable and take advantage of more feature and mobile-apps implementations; [3: 30].)

Claim 2. (Original) Thakur/Mankowski/Li discloses - The portable electronic device according to claim 1, wherein the image sensor detects the motion of the user according to a gesture, a number of fingers and/or a moving direction shown in the captured first image. (The same rationale and motivation apply as given to claim 1 above. In addition see motion recognition technique of the same, able to recognize the number of fingers, motion vector (i.e. magnitude and directed implicitly included), angle and direction, as shown in Figs. 3, 4); [Thakur]).   

Claim 3. (Currently amended) Thakur/Mankowski/Li discloses - A portable electronic device, comprising: a body; and a camera, having a first resolution and being exposed on a surface which is part of the body; an image sensor, having a second resolution, being exposed on the surface which is part of the body, continually capturing a first image outside the body and determining that the portable electronic device is located indoors or outdoors according to the first image, wherein the portable electronic device connects to an Internet through a first network if the image sensor determines that the portable electronic device is located indoors, and the portable electronic device is connected to the Internet through a second network if the image sensor determines that the portable electronic device is located2Application Serial No. 17/334,600Response Dated August 1, 2022Reply to Office Action of May 5, 2022 outdoors, the first resolution is higher than the second resolution. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise.)
Further, and even when internet capabilities are usually enabled by the ISP carrier (not discussed in this invention), Thakur teaches network communication for web-applications (Thakur; page 1). Mankowski and Li similarly teach wireless internet connectivity, email and messaging application in at least [Mankowski; 11: 60] and [Li; 3: 01]. Li specifically teaches the optical sensing techniques having different resolution capabilities in at least [Li; 2: 05]; the same motivation applies herein.) 

Claim 4. (Original) Thakur/Mankowski/Li discloses - The portable electronic device according to claim 3, wherein the image sensor determines that the portable electronic device is located indoors or outdoors according to a flicker frequency and/or an exposure time of the captured first image; (e.g. Mankowski similarly teaches being used for indoor and/or outdoor environments, [2: 60]; including flick information; [3: 65]; the same motivation applies herein.) 

Claim 5. (Original) Thakur/Mankowski/Li discloses - The portable electronic device according to claim 3, wherein the first network is the Wi-Fi network and the second network is the 3G communication network or the 4G communication network. (e.g. Thakur in details teaches network communication for web-applications (Thakur; page 1). Mankowski and Li similarly teach wireless internet connectivity, email and messaging application in at least [Mankowski; 11: 60] and [Li; 3: 01]; the same motivation applies herein.) 
Examiner’s note is taken regarding the well-known and used telecom standards (WiFi, 3G, 4G, etc) for data Rx/Tx, way before the invention was made/filed.

Claim 6. (Currently amended) Thakur/Mankowski/Li discloses - A portable electronic device, comprising: a body; a camera, having a first resolution and being exposed on a surface which is part of the body; an image sensor, having a second resolution, being exposed on the surface which is part of the body, continually capturing a first image outside the body, detecting a flicker frequency of the first image according to the first image and generating a navigation signal related to the flicker frequency, wherein the first resolution is higher than the second resolution; and a navigation module, configured in the body, receiving the navigation signal and obtaining a location information of the portable electronic device according to the navigation signal when the image sensor is turned on. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise. 
In addition, Mankowski similarly teaches being used for indoor and/or outdoor environments, [2: 60]; processing flick information; [3: 65]. Mankowski similarly teaches the use of GPS geolocation (819); the same motivation applies herein.) 

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 10,630,888 B2 		Sankaranarayanan et al.	H04N5/2353; H04N5/2356; 
US 9,715,740 B2 		Jin; et al.			G06T7/254; G06T2207/10016;
US 9,576,285 B2		Zhou; et al. 			G06K19/06112; G06Q20/3274; 
US 9,489,051 B2		Mankowski; et al.		G06F16/95; G06F3/017;
US 8,189,100 B2		Li; et al. 			H04N13/296; H04N5/225; H04N13/239

7.2.	Non Patent documentation (NPL):

_ Hand gesture recognition system; Thakur -2014. 
_ Hand Gesture Recognition in Real Time for Automotive Interfaces; Ohm; 2014.
_ Gesture based interactive mobile phone using a tri-axis accelerometer; Choi – 2005.

                                                                CONCLUSIONS

8.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's SPE supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.